Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Bechen on 07/11/2022.
The claims have been amended as follows:
In claim 2, in line 6 “the” first occurrence has been replaced with -- a second --  .
In claim 4, in line 2 “plant-based” has been replaced with -- chickpea -- .
The following is an examiner’s statement of reasons for allowance: The claims distinguish over all of the prior art, particularly the previously applied prior art for reasons of record with applicant’s remarks filed 06/16/2022. The Obviousness Double Patenting rejection is mitigated by the filing of a proper Terminal Disclaimer on 07/13/2022 which has been approved. The amendments to claims 2 and 4 are for purposes of mitigating 35 U.S.C. 112 (b) issues regarding antecedent basis and inconsistent terminology and are supported by the Specification at paragraphs [0072-0074].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	07/15/2022
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778